The defendant has attempted to appeal from an order adjudging him guilty of contempt of court in refusing to make certain payments alleged to be due under the terms of a final decree of divorce.
[1] The law does not authorize an appeal in such matters. It is expressly provided in section 1222 of the Code of Civil Procedure that "the judgment and orders of the court or judge, made in cases of contempt, are final and conclusive." [2] It is only when an order so made is in excess of the jurisdiction of the court making it that it may be annulled oncertiorari. (People v. Latimer, 160 Cal. 716, 720
[117 P. 1051].)
[3] If it be contended that the order adjudging defendant guilty of contempt was one made after final judgment, from which an appeal may ordinarily be taken under section 963 of the Code of Civil Procedure, it is now settled that this provision is general in character, and is controlled by the special law contained in section 1222 of the Code of Civil Procedure, which makes a judgment of contempt final and conclusive, and, therefore, nonappealable. (Gale v. TuolumneWater Co., 169 Cal. 46, 51 [145 P. 532].)
The appeal is dismissed.
Sloane, J., Shurtleff, J., Lennon, J., Wilbur, J., Shaw, C. J., and Lawlor, J., concurred.